Citation Nr: 0200767	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  01-03 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's claim for 
service connection for multiple myeloma.  The veteran filed a 
timely appeal to this adverse determination.


REMAND

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA has 
also issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Pursuant to the recent change in law, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001).  Further, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Specifically, in reviewing the veteran's claims file, 
the Board notes that the veteran has not been afforded a 
recent VA examination. In this regard, the Board notes that 
the veteran has claimed that while he was not diagnosed as 
suffering from multiple myeloma while in the military - or 
indeed, until almost two decades after discharge -  he was 
exposed to many chemicals and other hazardous materials which 
were present at Fort Ord while he was stationed at that site 
from 1978 to 1981.  He asserts that this exposure may have 
caused his multiple myeloma, first diagnosed in January 2000. 

In addition, the veteran also claims that since he worked for 
almost three years as a crewman in an air defense artillery 
unit, which involved the use of a Vulcan air tracking radar 
system to track enemy aircraft, he may have been exposed to 
ionizing radiation. 

Although the veteran does not meet the definition of a 
"radiation-exposed veteran," 38 C.F.R. § 3.311(b) provides 
a listing of radiogenic diseases, i.e., diseases which may be 
induced by ionizing radiation.  These diseases, while not 
accorded the benefit of the regulations regarding presumptive 
service connection, have been determined to be potentially 
radiogenic in nature, and may therefore be referred to the 
Under Secretary for Benefits for a determination as to 
whether it is at least as likely as not that the veteran's 
listed disease resulted from exposure to radiation in 
service.  A review of this listing reveals that multiple 
myeloma is included in this list. 38 C.F.R. § 3.311(b)(2)(xv) 
(2001). 

If a veteran who does not meet the definition of a radiation-
exposed veteran develops a radiogenic disease, including 
multiple myeloma, following his separation from service, and 
the veteran contends that the disease resulted from exposure 
to ionizing radiation during service, an assessment must be 
made as to the size and nature of the radiation dose.  In 
this case, since the veteran is neither claiming to have 
participated in atmospheric nuclear weapons testing or in the 
occupation of Hiroshima and Nagasaki, the dose estimate 
procedures outlined under 38 C.F.R. § 3.311(a)(2)(iii) are 
for application.  Pursuant to this regulation, a request must 
be made for any available records concerning the veteran's 
exposure to radiation.  There records normally include but 
may not be limited to the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records must then be forwarded to the 
Under Secretary for Health, who will be responsible for 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

When it is determined that a veteran was exposed to ionizing 
radiation as a result of claimed activities, and the veteran 
subsequently developed a radiogenic disease, and the disease 
first became manifest within the period specified in 38 
C.F.R. § 3.311(b)(5) (in the case of multiple myeloma, 5 
years or more after exposure), then before its adjudication 
the claim must be referred to the Under Secretary of Benefits 
for further consideration in accordance with 38 C.F.R. 
§ 3.311(c).  This regulations indicates that the Under 
Secretary for Benefits is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health.  If, 
after consideration, the Under Secretary for Benefits 
determines that there is no reasonable possibility that the 
veteran's disease resulted from radiation exposure in 
service, the Under Secretary shall so inform the RO in 
writing, setting forth the rationale for this conclusion.  38 
C.F.R. § 3.311(c)(1).

To date, the record does not reflect that the RO has 
performed this required development.  Therefore, in order to 
give the veteran every consideration with respect to the 
present appeal and to accord the veteran due process of law, 
the Board finds that further development with respect to the 
issue on appeal in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following actions:

1.  In accordance with the development 
requirements set forth in 38 C.F.R. 
§ 3.311, the RO must request any 
available records concerning the 
veteran's exposure to radiation.  Such a 
request would normally include, but may 
not be limited to, the veteran's Record 
of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, 
service medical records, and other 
records which may contain information 
pertaining to the veteran's radiation 
dose in service.  All such records must 
then be forwarded to the Under Secretary 
for Health, who will be responsible for 
preparation of a dose estimate, to the 
extent feasible, based on available 
methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).

2.  If it is then determined that the 
veteran was exposed to ionizing radiation 
as a result of claimed activities, 
including his claimed exposure to 
radiation from working on an air tracking 
radar system, the claim should also be 
referred to the Under Secretary of 
Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c), 
including a request for an advisory 
medical opinion from the Under Secretary 
for Health, if found to be necessary. 

3.  After the above development has been 
completed, and after giving the veteran 
an opportunity to supplement the record, 
the RO should review the case and ensure 
that all indicated actions are complete.  
Any additional action required to comply 
with the VCAA should be undertaken.  The 
RO should then re-adjudicate the issue of 
entitlement to service connection for 
multiple myeloma.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  









The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




